STONE; J.
— There can be no question that the injury of which plaintiff complains, was the result of gross carelessness. The testimony, although voluminous, is not in conflict, except on a few minor and immaterial points. It all points in one direction — namely, that the collision resulted from the gross carelessness and disobedience of orders, of which the officer or officers having charge of the running of the down train were guilty. Why the engineer, expecting to meet a regular train at Greenville, should approach that station at the speed the testimony discloses, and why the conductor, and even the fireman, did not take steps to counteract such recklessness, are questions which our want of knowledge of the government of trains does not enable us to answer. Charity suggests that the'engineer was asleep, and the testimony of the witness Harris tends to confirm the suspicion. No want of skill is imputed to the engineer or conductor, while all the testimony tends to show they were competent. Plaintiff being an employee of the railroad company and fellow-servant of the officers through whose negligence the injury was done, the case falls directly within the principle declared in Mobile & Montgomery Railway Company v. Smith, 59 Ala. 245; and the charge of the court was, therefore, free from error.
Affirmed.